DETAILED ACTION

This action is in response to the amendment filed on 1/17/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 2/24/22.
The application has been amended as follows: 
In the Specification:
In paragraph [0037], line 1 delete “clamp assembly 30” and insert therein - - clamp assembly 40 - -.
In the Claims:
In claim 1, line 9 after “preset speed” insert - - toward the curved cover plate - -.
In claim 7, line 9 after “preset speed” insert - - toward the curved cover plate - -.
In claim 15, line 1 after “An adhering method” insert - - for adhering a curved cover plate to a flexible display panel - -.
Cancel claim 17.
In claim 18, line 2 delete “connected to the pressing block,” and insert therein - - connected to a pressing block, - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and remarks filed 1/17/22 the previous objections and rejections set forth in the Office action mailed 10/22/21 are withdrawn.  The prior art of record fails to teach or suggest an adhering device for adhering a curved cover plate to a flexible display panel as claimed and including wherein the rotary drive device is connected to the first clamp and the second clamp, and the rotary drive device drives simultaneous movement and synchronous rotation of the first clamp and the second clamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746